Citation Nr: 1226645	
Decision Date: 08/01/12    Archive Date: 08/10/12

DOCKET NO.  06-12 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for left renal cell carcinoma, to include as secondary to diabetes. 

2.  Entitlement to service connection for right renal cyst, to include as secondary to diabetes. 

3.  Entitlement to service connection for abnormal liver function,, to include as secondary to diabetes.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active service from August 1951 to August 1955, and from November 1955 to May 1974. 

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2005 rating decision in which the RO, inter alia, denied claims for service connection for type II diabetes mellitus, chronic kidney disease, left renal cell carcinoma, right renal cyst, abnormal liver function, hypertension, erectile dysfunction, and heart murmur.  The Veteran filed a notice of disagreement (NOD) in November 2005.  The RO issued a statement of the case (SOC) as to the first five issues in March 2006, and issued a SOC as to the remaining three issues in May 2007.  The Veteran filed a substantive appeal in response to each SOC in May 2006 and May 2007, respectively. 

In April 2008, the Veteran and his wife testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record. 

In July 2008, the Board, inter alia, granted the claim for service connection for diabetes, and remanded the remaining claims to the RO, via the Appeals Management Center (AMC), in Washington, DC, for additional development.  After accomplishing some of the requested action, the AMC continued to deny the claims, as reflected in a November 2008 supplemental SOC (SSOC), and returned these matters to the Board for further appellate consideration. 

In April 2010, the undersigned granted the motion of the Veteran's representative to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C)  (West 2002) and 38 C.F.R. § 20.900(c) (2010). 

Also in April 2010, the Board again remanded the claims on appeal to the RO, via the AMC, for further action, to include additional development of the evidence. After completing additional action, the AMC awarded service connection for chronic kidney disease, hypertension, and erectile dysfunction (as reflected in a September 2010 rating decision),(representing the full grant of the benefit sought  with respect to each claim.  However, the RO also continued to deny the claims for service connection for left renal cell carcinoma, right renal cyst, abnormal liver function, and heart murmur (as reflected in a September 2010 SSOC), and returned these matters to the Board for further appellate consideration. 

In January 2011, the Board dismissed the claim for service connection for a heart murmur (given the Veteran's indication that he was in agreement with the RO/AMC's determination as to the claim) and again remanded the claims involving left renal cell carcinoma, right renal cyst, and abnormal liver function to the RO, via the AMC, for further action, to include additional development of the evidence.  After completing the additional action, the AMC continued to deny the claims for service connection for left renal cell carcinoma, right renal cyst, and abnormal liver function (as reflected in the May 2012 SSOC), and returned these issues to the Board for further appellate consideration.



FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim on appeal have been accomplished.

2.  The Veteran's left renal cell carcinoma was not shown during active duty, or for many years thereafter, and the clinical evidence of record fails to establish that it was caused by, or worsened by, the Veteran's service-connected diabetes mellitus, or any other service-connected disability.  

3.  The Veteran's right renal cyst was not shown during active duty, or for many years thereafter, and the clinical evidence of record fails to establish that it was caused by, or worsened by, the Veteran's service-connected diabetes mellitus, or any other service-connected disability.  

4.  Abnormal liver function tests are laboratory findings and not, in themselves, disabilities for VA compensation purposes., and competent evidence does not support a finding that the Veteran has, or at any pertinent to this appeal has had, an actual disability of the liver upon which to award service connection.


CONCLUSIONS OF LAW

1.  The criteria for service connection for left renal cell carcinoma, to include as secondary to diabetes, are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).

2.  The criteria for service connection for right renal cyst, to include as secondary to diabetes, are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).

3.  The criteria for service connection for abnormal liver function, to include as secondary to diabetes, are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

In this appeal, in January 2005, March 2005, and August 2005 pre-rating letters, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claims for service connection for left renal cell carcinoma, right renal cyst, and abnormal liver function, including what information and evidence was needed to substantiate the claims on a secondary basis; what information and evidence must be submitted by the appellant; and what information and evidence would be obtained by VA.  The October 2005 RO rating decision reflects the initial adjudication of the claim after issuance of these letters.  

Post rating, July 2008 and January 2011 letters provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  After issuance of these letters, and opportunity for the Veteran to respond, the May 2012 supplemental SOC (SSOC) reflects readjudication of the claims.  Hence, the Veteran is not shown to be prejudiced by the timing of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of service treatment records, post-service private treatment records and the January 2011 VA examination report and October 2010 addendum, and several internet articles submitted by the Veteran.  Also of record and considered in connection with the appeal is the transcript of the Veteran's April 2008 Board video-conference hearing, as well as various written statements provided by the Veteran, and by his representative, on his behalf.  The Board also finds that no additional RO action to further develop the record in connection with any claim, prior to appellate consideration, is required.

The Board finds that the VA examinations and medical opinions obtained in connection with these claims are adequate for and pertinent to its determinations.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Each examiner's opinion was based upon physical examination of the Veteran and complete review of the claims file, and was provided with a fully explained medical basis.  Under these circumstances, the Board finds the examination reports of record to be adequate, and that no additional examination or opinion is necessary to decide these claims.

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any claim herein decided.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters on appeal, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.310(a), service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310 (2011).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 with regard to the requirements for establishing secondary service connection on an aggravation basis.  See 71 Fed. Reg. 52,744 - 47 (Sept. 7, 2006).  

Considering the pertinent evidence of record in light of the governing legal authority, the Board finds that service connection for each claimed disability must be denied.

The Veteran's service treatment records, for both periods of service, do not reflect any complaints of or diagnosis related to the Veteran's kidneys or his liver.  The August 1955 discharge examination was negative as to any health related abnormality.  And, in November 1973, at the time of the Veteran's retirement, several notes were included in the Veteran's medical history, but none related to issues of the kidneys or liver.  There was also no clinical treatment for kidney or liver issues during either period of service.  Following service, many years passed before the Veteran began receiving treatment for either his kidneys or his liver.  

From this point forward, for the purpose of clarity, the Board shall discuss the Veteran's medical history separately by claim.

A.  Left Renal Cell Carcinoma and Right Renal Cyst

More than twenty-five years passed following the Veteran's discharge from active service before issues relating to his kidneys arose.  In October 2001, the Veteran sought treatment related to weight loss and abdominal pain.  A CT scan revealed a large mass in the left kidney.  MRI in November 2001 showed a suprarenal mass in the left adrenal bed.  Adrenal carcinoma was suspected at that time and later confirmed and treated.  He was treated by way of left nephrectomy in February 2002.  A right renal cyst was also discovered at this time, but it was not surgically treated.  The Veteran reported at that time of his treatment in January and February 2002 that he had no history of kidney problems prior to the fall of 2001.  

The Board notes that by August 2003, the Veteran's medical records included notation of diabetic nephropathy and chronic kidney disease.  In July 2004 and January 2005, this was characterized as chronic kidney disease, stage III.

By January 2005, the Veteran's private records reflect a history of renal cell cancer status post nephrectomy, and known right renal cyst.  There is no evidence of recurrence or continuation of treatment related to the carcinoma or the benign cyst following the 2002 surgery and post-surgery follow up.

By October 2008, the Veteran continued ongoing treatment for his chronic kidney disease and diabetic nephropathy, with a noted history of nephrectomy for renal cell cancer in 2002.  

In September 2010, the Veteran was afforded a VA examination.  The examiner noted the Veteran's history as including diabetes, kidney disease, and renal issues.  The examiner reported on the history of kidney cancer, and noted that the Veteran is monitored every six months and there has been no reoccurrence.  The benign, asymptomatic right renal cyst was also noted in the report.  As to current manifestations of kidney problems, the examiner confirmed chronic renal insufficiency, but no history of urinary tract infections, nephritis, or nephrotoxic exposure.  The examiner concluded that it is unlikely that either the nephrectomy for renal carcinoma, or the benign right renal cyst, are related to the Veteran's diabetes, because there is no medical literature to support such a connection.  The examiner, however, concluded that the chronic renal insufficiency was at least as likely as not related to the Veteran's diabetes.  The Board notes that following this examination, service connection was awarded for chronic kidney disease, but the denial was continued for the left kidney carcinoma and right kidney cyst.

In January 2011, the Board remanded this matter because the VA examiner failed to discuss all of the evidence of record when stating that "there is no evidence in the medical literature to support" a connection between the Veteran's left renal cell carcinoma, right renal cyst, and abnormal liver function and his diabetes.  In particular, the Board made note of the medical articles submitted by the Veteran in May 2010.  For this reason, an addendum opinion was requested to address this deficiency.  

In October 2011, the VA examiner submitted an addendum, clearly noting that the claims file was reviewed in conjunction with his evaluation.  The examiner explained that because the Veteran does not have steatohepatitis, it is unlikely that either his service-connected diabetes mellitus, or his service-connected chronic kidney disease are related in any fashion to his renal cyst or renal cancer, explaining  that there would be no pathophysiological basis for any such relationship.

Thus, when examined as a whole, the record establishes that the Veteran's left renal carcinoma and right renal cyst initially manifested many years following active service.  The Board points out that the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Also, the evidence in the medical record fails to establish that the left renal carcinoma and right renal cyst were caused or aggravated by any service-connected disability, to include diabetes mellitus.  

Furthermore, the only medical opinion on the question of etiology weighs against each claim.  The Board recognizes that the examiner did not discuss in detail the articles the Veteran submitted in either the original report or the addendum; however, there is a clear indication that the entire claims file was considered, which includes the articles .  Also, the Board notes that these articles are general in nature and not specific to this  Veteran, while the examiner's opinion was based upon the Veteran's specific clinical history, and medical knowledge and literature.  As such, the opinion of the VA examiner has greater probative value than the articles submitted by the Veteran. 

B. Abnormal Liver Function

The Veteran claims that service connection should be warranted on the basis of his abnormal liver function tests, which he causally relates to his service connected diabetes-mellitus.  However, the claims file simply does not support a finding that the Veteran, or at any time pertinent to this appeal has had, a disability of the liver upon which to award service connection. 

In September 2001, a private abdominal ultrasound study revealed that the liver was normal in size and had homogeneous echogenicity.  

A November 2001 private report reflects that the Veteran was experiencing weight loss and had abnormal liver function.  The examiner suggested that further evaluation was necessary to evaluate whether these symptoms were related to the kidney, in that a cancerous mass had been found in the Veteran's left kidney by that time.  In fact, the record shows that the Veteran was not treated further for abnormal liver function, yet treatment ensued at that time due to an adrenal mass, which turned out to be renal carcinoma.  

Abnormal liver function tests were again noted, by history, at the time of his January 2002 treatment related to his renal insufficiency.  The examiner assessed  "abnormal liver function tests of unclear etiology."

November 2002 laboratory findings include abnormal liver function, in particular, increased iron.  In a July 2004 clinical treatment record, it was noted that the Veteran was due for lab work to monitor is liver function.  There was no suggestion that he was ever treated for liver disease or any other disability related to his abnormal liver function testing; rather, since abnormal liver function was first revealed at the time of treatment for kidney cancer, the record suggests that liver function is periodically monitored.

In September 2010, the Veteran was afforded a VA examination.  The examiner noted the Veteran's history of diabetes, as well as his history including abnormal liver function tests since 2001.  The examiner noted that the Veteran's history did not include alcohol abuse, hepatitis, or steatohepatitis, and that examination did not reveal chronic stigmata of liver disease.  While the examiner noted that the Veteran had serum transaminitis of unknown etiology, he opined that this is unlikely related to the Veteran's diabetes, because diabetes causes fatty changes in the liver, and there was no evidence of this in the Veteran's record.

In October 2011, the VA examiner submitted an addendum, clearly noting that the claims file was reviewed in conjunction with his evaluation.  The examiner explained that because the Veteran does not have steatohepatitis, it is unlikely that his service-connected diabetes mellitus, or his service-connected chronic kidney disease, are related in any fashion to his abnormal liver function tests.  The examiner explained that there would be no pathophysiological basis for any such relationship.

Thus, the record establishes that the Veteran experienced abnormal liver function tests first in November 2001, seemingly in conjunction with the initial manifestation of the Veteran's kidney cancer treatment.  Since that time, laboratory findings include abnormal liver function.  However abnormal liver function tests amount to laboratory findings only, and not, in themselves, disabilities for VA compensation purposes. At no time has there been any clinical treatment for liver disease or any other confirmed pathology related to the liver.  In fact, the September 2010 VA examiner confirmed that examination did not reveal chronic stigmata of liver disease, and commented on the absence of fatty deposits in the liver in his October 2010 addendum. 

In short, notwithstanding medical comment as to the relationship between the abnormal test results and service-connected diabetes mellitus, as alleged, the fact remains that the competent evidence of record simply does not support a finding that the Veteran has, or at any pertinent to this appeal has had, an actual disability of the liver upon which to award service connection.  As discussed above, a VA examiner confirmed, based upon examination of the Veteran, as well as a review of the claims file, that the Veteran does not have liver disease, and no other indication of pathology related to the abnormal liver function tests was or has been noted.  Significantly, neither the Veteran nor his representative has presented or identified any medical evidence or opinion that, in fact, supports a findings that the noted tests are representative of underlying liver disability. 

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. §§ 1110, 1131; see also 38 C.F.R. § 3.310.  Thus, where, as here, medical evidence indicates that, despite laboratory findings showing abnormal liver function testing, the Veteran does not have an underlying liver disability for which service connection is sought, there can be no valid claim for service connection-on any basis.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

C.  Both Claims

In adjudicating each claim on appeal, in addition to the medical evidence discussed above, the Board has considered the assertions advanced by the Veteran as well as those advanced by his representative, on his behalf.  However, no such assertions provide a basis for allowance of any claim.  The matters of current disability and medical etiology upon which these claims turn are matters within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran and his representative are not shown to be other than laypersons without appropriate medical training and expertise, neither is competent to render a probative (persuasive) opinion on such a medical matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions in this regard have no probative value. 

For all the foregoing reasons, the Board finds that the claims for service connection for left renal cell carcinoma, for right renal cyst, and for abnormal liver function must each be denied.  In reaching the conclusion to deny each claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against each claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).   


ORDER

Service connection for left renal cell carcinoma, to include as secondary to diabetes, is denied. 

Service connection for right renal cyst, to include as secondary to diabetes, is denied. 

Service connection for abnormal liver function, to include as secondary to diabetes, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


